DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2021 has been entered.
In view of the Amendments to the Claims filed May 4, 2021, the rejections of claims 1-4, 6, 8-12, 14, 16-20, 22, and 24 under 35 U.S.C. 103 previously presented in the Office Action sent March 5, 2021 have been modified only in response to the Amendments to the Claims. 
Claims 1-4, 6, 8-12, 16-20, 22, and 24 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-12, 16-20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the corner conductor" first on line 12.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the corner conductor” first recited on line 12 of claim 1 is referring to the “at least one corner conductor” recited on line 8 of claim 1, and if so which of the at least one corner conductor, or if “the corner conductor” first recited on line 12 of claim 1 is referring to an entirely different corner conductor altogether. Dependent claims are rejected for dependency.
Amending “the corner conductor” to “the at least one corner conductor” would overcome the rejections. 
Claim 9 recites the limitation "the corner conductor" first on line 13.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the corner conductor” first recited on line 13 of claim 9 is referring to the “at least one corner conductor” recited on line 9 of claim 9, and if so which of the at least one corner conductor, or if “the corner conductor” first recited on line 13 of claim 9 is referring to an entirely different corner conductor altogether. Dependent claims are rejected for dependency.
Amending “the corner conductor” to “the at least one corner conductor” would overcome the rejections.
Claim 17 recites the limitation "the corner conductor" first on line 14.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the corner conductor” first recited on line 14 of claim 17 is referring to the “at least one corner conductor” recited on line 10 of claim 17, and if so which of the at least one corner conductor, or if “the corner conductor” first recited on 
Amending “the corner conductor” to “the at least one corner conductor” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 17-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1) and Glenn (U.S. Patent No. 6,313,396 B1).
With regard to claim 1, Adelhelm discloses a structure, comprising:
a substrate for solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cells; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed substrate design of Adelhelm for the specific conventional substrate design of Steinfeldt, which provides an underlying substrate encompassing the entirety of the surface area of and around the solar cell array, because the simple substitution of an element known in the art to perform the same function, in the instant case a substrate for supporting a solar cell array, provides a prima facie obviousness determination, see MPEP 2143 B), wherein the substrate is configured such that:
an area of the substrate remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the substrate (such as depicted in annotated Fig. 6 below, an area of the substrate remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the cited substrate, as modified by 

    PNG
    media_image1.png
    733
    511
    media_image1.png
    Greyscale

Annotated Fig. 6
the area of the substrate that remains exposed includes at least one corner conductor attached to the substrate before or after the solar cells are attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes at least one corner conductor 10 physically attached to the cited substrate before or after the cited solar cells are attached to the substrate since the at last one corner conductor 10 is physically and mechanically attached to the solar cells which are glued to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array);
one or more electrical connections between one or more contacts of the at least one solar cell and the corner conductor is made using one or more interconnects attached between the contacts and the corner conductor (such as depicted in Fig. 6, one or more electrical connections between one or more contacts 9 of the cited at least one solar cell and the cited at least one corner conductor 10 is made using one or more interconnects 2 attached between the cited contacts 9 and the cited corner conductor 10);
one or more of the electrical connections is made using the interconnects, the contacts, and the corner conductor in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, one or more of the cited electrical connections is made using the cited interconnects 2, the cited contacts 9, and the cited corner conductor 10 in the 
at least one of the electrical connections comprises a first one of the interconnects connected in a first location in the corner conductor formed on the substrate in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (such as depicted in annotated Fig. 6’ below, at least one of the cited electrical connections comprises a first top one of the interconnects 2 connected in a first location in the corner conductor formed on the cited substrate in the cited area of the substrate that remains exposed when the cited at least one solar cell having the cited at least one cropped corner that defines the cited corner region is attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array), and

    PNG
    media_image2.png
    291
    377
    media_image2.png
    Greyscale

Annotated Fig. 6’
at least one of the electrical connections further comprises a second one of the interconnects connected in a second location in the corner conductor formed on the substrate in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6’
the second location is different from the first location (as depicted in annotated Fig. 6’ above, the cited second location is different from the first location) and
the second one of the interconnects is added to the at least one of the electrical connections after the first one of the interconnects is removed from the at least one of the electrical connections when the first one of the interconnects is reworked or repaired (the cited first and second ones of the interconnects is cited to teach the structure required by the claimed “the second one of the interconnects is added to the at least one of the electrical connections after the first one of the interconnects is removed from the at least one of the electrical connections when the first one of the interconnects is reworked or repaired” because the cited second one of the interconnects 2 is structurally capable of being added to the cited at least one of the electrical connections after the cited first one of the interconnects 2 is removed from the cited at least one of the electrical connections when the cited first one of the interconnects is reworked or repaired as the structure of both the cited first and second ones of the interconnects is capable of being attached and detached).

Adelhelm does not disclose wherein the substrate is a multi-layer substrate comprised of one or more insulating layers separating one or more patterned metal layers, the patterned metal layers form electrical conductors buried within the substrate that are electrically isolated from the solar cells.

Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the substrate of Adelhelm, as modified above, to include the multi-layer design of Glenn, because it would have provided for a solar module that is lightweight and inexpensive to manufacture. 
With regard to claim 2, independent claim 1 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the second location is adjacent the first location (as depicted in annotated Fig. 6’ above, the cited second location is adjacent, or next to, the cited first location at corner conductor 10).
With regard to claim 3, independent claim 1 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
an area of the at least one of the electrical connections is large enough to encompass both the first and second locations (as depicted in annotated Fig. 6’ 
With regard to claim 4, dependent claim 3 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the area of the at least one of the electrical connections is large enough for electrical current to flow around the first location (as depicted in annotated Fig. 6’ above, the cited area of the cited at least one of the electrical connections is large enough for electrical current to flow around, or in the vicinity of, the cited first location at least at the cited first and cited second locations).
With regard to claim 6, independent claim 1 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
a joint remains when the first one of the interconnects is removed (the cited structure is cited to read on the claimed “a joint remains when the first one of the interconnects is removed” because it is structurally capable of having a joint, such as at contact 9 and corner conductor 10, remaining when the cited first one of the interconnects 2 is removed).
With regard to claim 17, Adelhelm discloses a solar cell panel, comprising:
a solar cell array comprised of at least one solar cell having at least one cropped corner that defines a corner region (such as depicted in annotated Fig. 6 below, a solar cell array comprised of at least one solar cell having at least one cropped corner that defines a corner region) and

    PNG
    media_image1.png
    733
    511
    media_image1.png
    Greyscale

Annotated Fig. 6
a substrate for the solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed 
an area of the substrate remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the substrate (such as depicted in annotated Fig. 6 above, an area of the substrate remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array);
the area of the substrate that remains exposed includes at least one corner conductor attached to the substrate before or after the solar cells are attached to the substrate (as depicted in Fig. 6 and annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes at least one corner 
one or more electrical connections between one or more contacts of the at least one solar cell and the corner conductor is made using one or more interconnects attached between the contacts and the corner conductor (such as depicted in Fig. 6, one or more electrical connections between one or more contacts 9 of the cited at least one solar cell and the cited at least one corner conductor 10 is made using one or more interconnects 2 attached between the cited contacts 9 and the cited corner conductor 10);
one or more of the electrical connections is made using the interconnects, the contacts, and the corner conductor in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, one or more of the cited electrical connections is made using the cited interconnects 2, the cited contacts 9, and the cited corner conductor 10 in the cited area of the substrate that remains exposed when the cited at least one solar cell having the cited at least one cropped corner that defines the cited corner region is attached to the cited substrate, as modified by Steinfeldt above to 
at least one of the electrical connections comprises a first one of the interconnects connected in a first location in the corner conductor formed on the substrate in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (such as depicted in annotated Fig. 6’ below, at least one of the cited electrical connections comprises a first top one of the interconnects 2 connected in a first location in the corner conductor formed on the cited substrate in the cited area of the substrate that remains exposed when the cited at least one solar cell having the cited at least one cropped corner that defines the cited corner region is attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array), and

    PNG
    media_image2.png
    291
    377
    media_image2.png
    Greyscale

Annotated Fig. 6’
at least one of the electrical connections further comprises a second one of the interconnects connected in a second location in the corner conductor formed on the substrate in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6’ above, at least one of the electrical connections further comprises a second one of the interconnects 2 connected in a second location in the corner conductor formed on the cited substrate in the cited area of the substrate that remains exposed when the cited at least one solar cell having the cited at least one cropped corner that defines the cited corner region is attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array), wherein
the second location is different from the first location (as depicted in annotated Fig. 6’ above, the cited second location is different from the first location) and
the second one of the interconnects is added to the at least one of the electrical connections after the first one of the interconnects is removed from the at least one of the electrical connections when the first one of the interconnects is reworked or repaired (the cited first and second ones of the interconnects is cited to teach the structure required by the claimed “the second one of the interconnects is added to the at least one of the electrical connections after the first one of the interconnects is removed from the at least one of the electrical connections when the first one of the interconnects is reworked or repaired” because the cited 

Adelhelm does not disclose wherein the substrate is a multi-layer substrate comprised of one or more insulating layers separating one or more patterned metal layers, the patterned metal layers form electrical conductors buried within the substrate that are electrically isolated from the solar cells.
However, Glenn discloses a structure (see Title). Glenn teaches a substrate (18 and 20, Fig. 1 cited to read on the claimed substrate as they form an underlying and mechanically supporting member), the substrate is a multi-layer substrate comprised of one or more insulating layers 18 separating one or more patterned metal layers 19, the patterned metal layers 19 form electrical conductors buried within the substrate that are electrically isolated, not in direct electrical contact, from the solar cells 11/12/13 (see Fig. 1). Glenn teaches the module design provides for lightweight and inexpensive manufacturing (line 63-67, column 8).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the substrate of Adelhelm, as modified above, to include the multi-layer design of Glenn, because it would have provided for a solar module that is lightweight and inexpensive to manufacture
With regard to claim 18, independent claim 17 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the second location is adjacent the first location (as depicted in annotated Fig. 6’ above, the cited second location is adjacent, or next to, the cited first location at corner conductor 10).
With regard to claim 19, independent claim 17 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
an area of the at least one of the electrical connections is large enough to encompass both the first and second locations (as depicted in annotated Fig. 6’ above, an area of the cited at least one of the electrical connections is large enough to encompass both the cited first and cited second locations).
With regard to claim 20, dependent claim 19 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the area of the at least one of the electrical connections is large enough for electrical current to flow around the first location (as depicted in annotated Fig. 6’
With regard to claim 22, independent claim 17 is obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
a joint remains when the first one of the interconnects is removed (the cited structure is cited to read on the claimed “a joint remains when the first one of the interconnects is removed” because it is structurally capable of having a joint, such as at contact 9 and corner conductor 10, remaining when the cited first one of the interconnects 2 is removed).
Claims 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1) and Glenn (U.S. Patent No. 6,313,396 B1), as applied to claims 1-4, 6, 17-20, and 22 above, and in further view of Meyer (U.S. Pub. No. 2009/0183760 A1).
With regard to claims 8 and 24, independent claims 1 and 17 are obvious over Adelhelm in view of Steinfeldt and Glenn under 35 U.S.C. 103 as discussed above. 
Adelhelm, as modified above, teaches a second one of the interconnects in a second location different from the first location (recall rejections of claims 1 and 17 above) but does not disclose wherein the at least one of the electrical connections is repaired by forming a third one of the interconnects in a third location in the at least one of the electrical connections different from the first location, which requires the structure of a third one of the interconnects in a third location in the at least one of the electrical connections different from the first location.
[0222]). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have duplicated the interconnection structure of Adelhelm, as modified above which includes the cited first and second ones of the interconnects, to form redundant interconnection structures, as suggested by Meyer, because it would have significantly improved the reliability of the solar cell panel. 
Claims 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1), Glenn (U.S. Patent No. 6,313,396 B1), and Zimmerman (U.S. Pub. No. 2013/0014802 A1).
With regard to claim 9, Adelhelm discloses a method, comprising:
a substrate for solar cells (see [0011], for example, teaching the solar cell array “glued to the carrier”; the “carrier” is cited to read on the claimed “substrate” as it is an underlying or supporting member for the cited solar cells; Adelhelm does not specifically depict the substrate, the cited carrier, but Steinfeldt teaches a conventional substrate design 516, Fig. 4 which is disposed under and encompassing the entirety of the surface area of and around the solar cell array for supporting the solar cell array; it would have been obvious to a person having ordinary skill in the art to have substituted the generally discussed substrate design of Adelhelm for the specific conventional substrate design of Steinfeldt, which provides an underlying substrate encompassing the entirety of the surface area of and around the solar cell array, because the simple substitution 
an area of the substrate remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the substrate (such as depicted in annotated Fig. 6 below, an area of the substrate remains exposed when at least one solar cell having at least one cropped corner that defines a corner region is attached to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array);

    PNG
    media_image1.png
    733
    511
    media_image1.png
    Greyscale

Annotated Fig. 6
the area of the substrate that remains exposed includes at least one corner conductor attached to the substrate before or after the solar cells are attached to annotated Fig. 6 above, the cited area of the substrate in the corner region that remains exposed includes at least one corner conductor 10 physically attached to the cited substrate before or after the cited solar cells are attached to the substrate since the at last one corner conductor 10 is physically and mechanically attached to the solar cells which are glued to the cited substrate, as modified by Steinfeldt above to provide the substrate as an underlying substrate encompassing the entirety of the surface area of and around the solar cell array);
one or more electrical connections between one or more contacts of the at least one solar cell and the corner conductor is made using one or more interconnects attached between the contacts and the corner conductor (such as depicted in Fig. 6, one or more electrical connections between one or more contacts 9 of the cited at least one solar cell and the cited at least one corner conductor 10 is made using one or more interconnects 2 attached between the cited contacts 9 and the cited corner conductor 10);
one or more of the electrical connections is made using the interconnects, the contacts, and the corner conductor in the area of the substrate that remains exposed when the at least one solar cell having the at least one cropped corner that defines the corner region is attached to the substrate (as depicted in annotated Fig. 6 above, one or more of the cited electrical connections is made using the cited interconnects 2, the cited contacts 9, and the cited corner conductor 10 in the cited area of the substrate that remains exposed when the cited at least one solar cell having the cited at least one cropped corner that defines the cited corner 

Adelhelm does not disclose wherein the substrate is a multi-layer substrate comprised of one or more insulating layers separating one or more patterned metal layers, the patterned metal layers form electrical conductors buried within the substrate that are electrically isolated from the solar cells.
However, Glenn discloses a structure (see Title). Glenn teaches a substrate (18 and 20, Fig. 1 cited to read on the claimed substrate as they form an underlying and mechanically supporting member), the substrate is a multi-layer substrate comprised of one or more insulating layers 18 separating one or more patterned metal layers 19, the patterned metal layers 19 form electrical conductors buried within the substrate that are electrically isolated, not in direct electrical contact, from the solar cells 11/12/13 (see Fig. 1). Glenn teaches the module design provides for lightweight and inexpensive manufacturing (line 63-67, column 8).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the substrate of Adelhelm, as modified above, to include the multi-layer design of Glenn, because it would have provided for a solar module that is lightweight and inexpensive to manufacture.
Adelhelm, as modified above, teaches the cited one or more interconnects which is connected in a location in the corner conductor formed on the cited substrate in the cited area of the substrate that remains exposed when the cited at least one solar cell annotated Fig. 6 above) but does not disclose wherein the at least one of the electrical connections comprises a first one of the interconnects connected in a first location and a second one of the interconnects connected in a second location different from the first location. 
However, Zimmerman discloses a method of repairing and reworking a substrate for a solar cell (see Fig. 10 and [0111-0113]). Zimmerman teaches electrical connections including a first interconnect (803, Fig. 10) in a first location (805, Fig. 10). Zimmerman teaches removing the first interconnect 803 in which “all damage is contained in the interconnector 803” (see [0111]). Zimmerman teaches a second interconnect from a new solar cell 802 is then electrically connected but at a different second location 806 slightly offset from the first location (see Fig. 10 and [0111]). Zimmerman teaches the repair/rework process allows for the remaining active parts of the panel to be unaffected during the process (see [0113]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the one or more interconnects of Adelhelm, as modified above, to include the repair/rework process of Zimmerman which includes the cited first and second interconnects, because it would have allowed for a repair/rework process which allows for the remaining active parts of the panel to be unaffected during the process. 
With regard to claim 10, independent claim 9 is obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the second location is adjacent the first location (as exemplified in Fig. 10 of Zimmerman, the cited second location is adjacent, or next to, the cited first location).
With regard to claim 11, independent claim 9 is obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
an area of the at least one of the electrical connections is large enough to encompass both the first and second locations (as suggested in annotated Fig. 6 above, an area of the cited at least one of the electrical connections is large enough to encompass both the cited first and cited second locations as modified by Zimmerman, see Fig. 10 of Zimmerman above in which an area of the electrical connection is large enough to encompass both the first and second locations).
With regard to claim 12, dependent claim 11 is obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
the area of the at least one of the electrical connections is large enough for electrical current to flow around the first location (as depicted in annotated Fig. 6
With regard to claim 14, independent claim 9 is obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. Adelhelm, as modified above, teaches wherein
a joint remains when the first one of the interconnects is removed (the cited structure is cited to read on the claimed “a joint remains when the first one of the interconnects is removed” because it is structurally capable of having a joint, such as at contact 9 and corner conductor 10, remaining when the cited first one of the interconnects 2 is removed).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adelhelm (DE 10136442 A1) in view of Steinfeldt (U.S. Patent No. 9,758,261 B1), Glenn (U.S. Patent No. 6,313,396 B1), and Zimmerman (U.S. Pub. No. 2013/0014802 A1), as applied to claims 9-12 and 14 above, and in further view of Meyer (U.S. Pub. No. 2009/0183760 A1).
With regard to claim 16, independent claim 9 is obvious over Adelhelm in view of Steinfeldt, Glenn, and Zimmerman under 35 U.S.C. 103 as discussed above. 
Adelhelm, as modified above, teaches a second one of the interconnects in a second location different from the first location (recall rejection of claim 9 above for repair/rework process allowing remaining parts of the device unaffected) but does not disclose wherein the at least one of the electrical connections is repaired by forming a third one of the interconnects in a third location in the at least one of the electrical connections different from the first location, which requires the structure of a third one of the interconnects in a third location in the at least one of the electrical connections different from the first location.
[0222]). 
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have duplicated the interconnection structure of Adelhelm, as modified above, to form redundant interconnection structures, as suggested by Meyer, because it would have significantly improved the reliability of the solar cell panel.

Response to Arguments
Applicant's arguments filed May 4, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 1, 2021